The defendant’s petition for certification for appeal from the Appellate Court, 26 Conn. App. 472, is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the defendant’s request for hybrid representation did *918not require a proper canvass regarding waiver of his right to counsel?
Decided March 5, 1992
Neal Cone, assistant public defender, in support of the petition.
Frederick W. Fawcett, assistant state’s attorney, in opposition.
“2. Did the Appellate Court properly conclude that the defendant’s exception to the trial court’s jury instructions, regarding the absence of a limiting instruction on the defendant’s criminal record, was inadequate to preserve that issue for appeal?”